DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is unclear as to what additional structure is be imparted to the battery modules of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012164832 (hereafter WO ‘832) in view of KR20180012444 (hereafter KR ‘444).
Claim 1:	WO ‘832 discloses a battery module comprising: 
at least one battery cell (10), whereby the battery cell has a cylindrical cell housing with an external lateral surface, and 
a cell mount (11) (Figures 1-3). See also entire document.
WO ‘832 does not discloses an external thread in the lateral direction (paragraph [0038]) and that the cell mount has at least one threaded hole with an internal thread into which the at least one battery cell is configured to be screwed in.
KR ‘444 in Figures 1-5 discloses a battery cell (120) having a cylindrical cell housing with an external surface (Figures 4 and 5) and an external thread in the lateral direction (paragraph [0038] and paragraph [0061], which discloses that the outer circumferential surface of the electrode assembly may be deformed into a shape corresponding to the shape the thread 122a and 122b formed in the battery) and a cell mount (120) having at least one threaded hole with an internal thread (122) into which the at least one battery cell is configured to be screwed in (Figure 4 and paragraph [0033]-[0035]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module 
One having ordinary skill in the art would have been motivated to make the modification to provide a structure that would have minimized the frictional force when the electrode assembly is coupled to the screw portion, thus preventing or minimizing the deformation of the electrode assembly and reducing the defect rate of the battery (paragraph [0013]).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein KR ‘444 further discloses that the external thread extends essentially over an entire axial height of the cell housing.
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein the WO ‘832 combination discloses that the a cell pole of the battery cell is connected to the cell housing (WO ‘821 discloses a positive pole 13 is disposed on end end of the battery 10 and a negative electrode is disposed on the other end of the battery; and KR ‘444 discloses taps 115 and 116 connected to the cell housing).
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein WO ‘832 discloses that the cell mount (11) is at least partially made of an electrically conductive material (aluminum)(see Description of the Preferred Embodiments, lines 9-11).
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein wherein given that the cell mount of WO ‘832 is electrically conductive, the battery cell would obviously contacted so as to be electrically conductive when it has been screwed in.
Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein WO ‘832 further discloses that a number of threaded holes arranged in a centered-rectangular or hexagonal grid pattern in the cell mount. 
Claim 9:	The rejection of claim 9 is as set forth above wherein KR ‘444 discloses cylindrical cell housing that has an outer lateral surface in which an external thread is created. 
Claim 10:	The rejection of claim 10 is as set forth above in claim 1 WO ‘832 combination discloses a motor vehicle configured to be powered electrically (WO ‘832 discloses battery packs capable of accommodating a plurality of batteries in a case and outputting predetermined voltages and capacities widely used as a power supplies for various devices, vehicles and the like)(page 1, lines 3-4), comprising a motor vehicle battery with a battery module according to the WO ‘832 combination.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2012164832 (hereafter WO ‘832) in view of KR20180012444 (hereafter KR ‘444) as applied to claim 1 above, and further in view of Kishii et al. (US 9,246,147).

Claim 6:	The WO ‘832 combination does not disclose a coolant channel integrated into the cell mount, said coolant channel surrounding the at least one threaded hole.
Kiishi et al. in Figures 2A, 2B and 3 disclose a coolant channel (gaps 15) integrated into the cell mount (2). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of the WO ‘832 combination in light of the teaching of Kiishi et al. such that a coolant channel is integrated into the cell mount.
With the modification, the coolant channel of Kiishi et al. would obviously surround the at least one threaded hole of the WO ‘832 combination.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery retainment block and a battery module that would have been capable of efficiently and sufficiently radiating the heat generation of the retained battery (col. 1: 59-62).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2012164832 (hereafter WO ‘832) in view of KR20180012444 (hereafter KR ‘444) as applied to claim 1 above, and further in view of AL-Hallaj et al. (US 2009/0004556), .
WO ‘832 and KR ‘444 are as applied, argued, and disclosed above, and incorporated herein.
Claim 7:	The WO ‘832 combination does not disclose a phase change material, which retains a solid structure during a phase transition, integrated into the cell mount.
Al-Hallaj et al. disclose a phase change material (34) integrated into a cell mount (10)(paragraphs [0047]-[0053]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cell mount of the WO ‘832 combination by incorporating the phase change material of Al-Hallaj et al.
One having ordinary skill in the art would have been motivated to make the modification to a power supply system that would have included at least one cell element capable of a heat-generating charge or discharge of electric power and a supply of phase change material in thermal contact with the at least one cell whereby the phase change material would have absorbed at least a portion of the heat generated upon a discharge or poser from the at least one cell element (paragraph [0017]), thus providing or resulting in improved thermal management such as wherein undesired 
The WO ‘832 combination discloses a solid-liquid phase change material (see Al-Hallaj et al.) but does not disclose a phase change material which retains a solid structure during a phase transition (i.e. a soli solid phase change material).
Fallahi et al. disclose both solid-liquid and solid-solid phase change materials for use in electric energy storage (page 1428, Introduction, second paragraph) and further disclose that solid-solid phase change material are of greater practical interest for use in thermal storage application as they avoid leakage problems typically observed in soli-liquid phase change materials (page 1429, left column, “solid-solid phase change materials (SS-PCMs)”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the solid-liquid phase change material of Al-Hallaj et al. with the solid-solid phase change material of Fallahi et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a solid-solid phase change material that would have provide a high energy-storage density material and provided inherent advantages over solid-liquid counterparts (e.g. leakage free, no need for encapsulation, less phase segregation and smaller volume variation).

Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729


/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729